                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


DEBRA ANN DIERCKS,

                       Plaintiff,

v.                                                    Case No. 19-1011-JWB

MARK LYSELL,
d/b/a THE OL’ STUGA,

                       Defendant.


                            AMENDED SCHEDULING ORDER

       The parties have filed a joint motion (ECF No. 23) to amend the scheduling order

filed on April 2, 2019 (ECF No. 9). For good cause shown, the motion is granted and the

scheduling order is amended as follows:

       a.      All discovery shall be commenced or served in time to be completed by

December 20, 2019.

       b.      Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by September 9, 2019, and from defendant by

October 25, 2019. Disclosures and reports by any rebuttal experts are due by November

22, 2019.

       c.      The final pretrial conference is rescheduled from October 24, 2019, to

January 8, 2020, at 11:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue,



                                           1
O:\SCHEDULINGORDERS\19-1011-JWB-23.DOCX
Kansas City, Kansas. Unless otherwise notified, the undersigned magistrate judge will

conduct the conference. No later than December 30, 2019, defendant shall submit the

parties= proposed pretrial order as an attachment to an e-mail directed to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

       d.      The deadline for filing all other potentially dispositive motions is January

24, 2020.

       e.      The deadline for filing motions challenging admissibility of expert testimony

is January 24, 2020.

       All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

       IT IS SO ORDERED.

       Dated July 29, 2019, at Kansas City, Kansas.


                                             s/ James P. O=Hara
                                           James P. O=Hara
                                           U.S. Magistrate Judge




                                             2
O:\SCHEDULINGORDERS\19-1011-JWB-23.DOCX
